23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael R. FULLER, Plaintiff Appellant,v.COMMONWEALTh of Virginia;  Stafford County, Respondents Appellees.Michael R. FULLER, Petitioner Appellant,v.STATE of Maryland;  State of Virginia, Respondents Appellees.
Nos. 93-7285, 93-7350.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1994.Decided April 29, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-93-705, CA-93-708)
Michael R. Fuller, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED IN NO. 93-7285 AND DISMISSED IN NO. 93-7350.
Before HALL, WIlKINSON and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Michael Fuller appeals from the district court's denial of his mandamus petition (No. 93-7285) and the denial of his request for a temporary restraining order (No. 93-7350).


2
Our review of the record and the district court's opinion discloses that the appeal in No. 93-7285 is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fuller v. Virginia, No. CA-93-705 (E.D. Va.  Nov. 5, 1993).


3
Because the denial of a temporary restraining order is not immediately appealable absent exceptional circumstances, which are not present here, we deny Fuller's request for in forma pauperis status on appeal and dismiss Fuller's appeal in No. 93-7350.   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).


4
Additionally, Fuller has filed motions in both cases seeking emergency relief on the ground that his confinement in Maryland is illegal.*  Because challenges to confinement are more appropriately raised in a trial court where a hearing can be held, we deny Fuller's motions in both cases.  Finally, we deny Maria Weyraugh's and Nancy Halstead's motions to submit an amicus curiae brief in both cases.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-7285 AFFIRMED
No. 93-7350 DISMISSED


*
 As a result of his allegedly illegal confinement he seeks to be released and returned to Virginia